EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Keeley on July 20, 2022.
The application has been amended as follows: 
Replace the claim as follows:
Claim 33. A surgical device, comprising:
a radiating portion configured to deliver ablation energy to tissue, the radiating portion including a proximal portion, a distal portion, and a feed gap disposed between the proximal portion and the distal portion;
an elongated tube surrounding at least a portion of the radiating portion to define a first fluid lumen between an inner surface of the elongated tube and an outer surface of the radiating portion and a second fluid lumen coaxially surrounding an exterior of the elongated tube, wherein the radiating portion is out of physical contact with the inner surface of the elongated tube and is configured to be immersed in a coolant fluid received within the first fluid lumen; and
a trocar disposed distal to the elongated tube and out of physical contact with the radiating portion, the trocar having a proximal end portion in fluid communication with the first and second fluid lumens and a distal end portion configured to be percutaneously inserted through tissue. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Bonn et al. (U.S. PGPub. No. 2011/0066144) was found to be pertinent to the claimed invention. Bonn discloses a surgical device (100 in Fig. 1) comprising a feedline (coaxial feedline 110 in Fig. 2); an elongate tube (hypotube 134); a radiating portion (radiating portion 156 in Fig. 2); and a trocar (trocar 120 in Fig. 2). However, Bonn fails to disclose, teach, or suggest, in part, “an outer jacket extending distally from a connection hub, wherein the second fluid lumen is defined between an inner surface of the outer jacket and an outer surface of the elongated tube…” as required in independent claim 21, “a first fluid lumen between an inner surface of the elongate tube and an outer surface of the radiating potion and a second fluid lumen coaxially surrounding an exterior of the elongated tube…” as required in independent claim 33  and “a first fluid lumen defined between an inner surface of the elongated tube and an outer surface of the feedline; a second fluid lumen defined between an inner surface of the outer jacket and an outer surface of the elongated tube…” as required in independent claim 40. Rather, Bonn discloses that half of the elongate tube forms the first fluid lumen while the other half of the elongate tube forms the second fluid lumen for circulating the fluid to the radiating portion. 
Saab (U.S. Pat. No. 5,624,392) discloses a catheter device comprising coaxial arrangement of a first lumen and a second lumen (see Fig. 3). Saab further discloses that a lumen 76 in Fig. 3 disposed coaxially within the first and second lumen is configured to removeably or permanently provide various medical instruments including microwave antennas (col. 12, ln. 38-47). Given the disclosed arrangement, Saab fails to disclose that an inner surface of an elongated tube and an outer surface of the radiating portion defines the first lumen since the microwave antenna is positioned within the lumen 76. Furthermore, Saab fails to disclose the arrangement in which a trocar is disposed distal to the elongated tube and out of physical contact with the radiating portion. It would be hindsight reasoning to remove the lumen 76 of Saab so that the radiating portion is immersed in the coolant fluid as taught by Bonn. Furthermore, it would be hindsight reasoning to modify the catheter device of Saab and incorporate a trocar for percutaneous insertion into a body as taught by Bonn so that the radiating portion is distal to the elongated tube and out of physical contact with the radiating portion as required in independent claims 21, 33, and 40. As explained in para. [0059] of the instant application, he fluid pressure irrigating along the claimed coaxial arranged radiating portion, the first and second lumens, and the trocar maintain a targeted axial spacing between the distal end of the radiating portion and the trocar. 
Accordingly, claims 21-22, 26, 28-29, 31-35, 37-38 and 40-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/20/2022